Citation Nr: 0736513	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cold 
injury residuals, right lower extremity, frostbite right foot 
and toes (residuals of frostbite).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO treated this claim as a request to reopen a 
claim previously denied in January 2000, however the Board 
finds that a valid notice of disagreement to that decision 
was submitted by the veteran in February 2000.  The claim 
remained open since that date and the Board will not address 
the issue of whether new and material evidence has been 
submitted.  

The claim for service connection for residuals of frostbite 
is discussed in the REMAND portion of this decision below and 
is REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran has not received this notice.

The veteran was treated by the East Montgomery Foot Clinic 
but the clinic has not responded to VA's requests that they 
send the veteran's records.  It appears that the veteran is 
unaware that he himself can request the records from East 
Montgomery Foot Clinic and then submit them to VA.  He should 
be so informed.

Additionally, during a hearing held before a DRO in January 
2007, the veteran mentioned treatment from a Dr. McPhillips, 
located in Selmont, Alabama.  It does not appear that VA has 
attempted to procure these records.

Once the above development is complete, the veteran should be 
afforded a VA examination to determine whether any current 
foot disorders are related to any cold exposure in service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In particular, the notice should advise 
the veteran that he should personally 
obtain his records from the East 
Montgomery Foot Clinic and submit them 
to VA.



2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

3.  Ask the veteran for the full name 
and address of Dr. McPhillips.  These 
records should be obtained.  If they 
cannot be obtained, then evidence of 
attempts to obtain them should be 
associated with the claims file.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner.  
Pertinent documents therein, including 
service medical records and private 
medical records, should be reviewed.  
The examiner should conduct a complete 
history and physical.

(i)  The examiner should assign all 
appropriate diagnoses for the veteran's 
right foot.  The examiner should 
evaluate the veteran's right foot for 
residuals of frostbite, including 
spotting, numbness, and swelling.

(ii)  Next, the examiner should state 
whether it is at least as likely as not 
that the veteran sustained frostbite in 
service but was treated instead for 
athlete's foot.  If it is at least as 
likely as not that the veteran was 
frostbitten in service, the examiner 
should state whether it is at least as 
likely as not that any current right 
foot problems are related to frostbite 
in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


